Citation Nr: 1625478	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-30 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this Veteran's case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has hearing loss which was caused by exposure to vehicles, gun fire, and heavy weapons fire during his service. The Veteran's service treatment records do not reflect any treatment for hearing problems.

The Board finds that the record establishes a current bilateral hearing loss disability for VA purposes in accordance with 38 C.F.R. § 3.385. Additionally, the Board concedes that the Veteran was exposed to excessive noise while in service, as he is service-connected for tinnitus based on hazardous noise exposure incurred during service.

The Veteran has received both VA and private medical treatment for his hearing loss and has used hearing aids since at least 2010. 

The Veteran was provided a VA examination in May 2010. The Veteran reported that his hearing had worsened since an episode of vertigo incurred in December 2009. The examiner noted the Veteran's post-service noise exposure, including his career as a coalminer. The examiner diagnosed the Veteran with moderately severe sensorineural hearing loss for the right ear and moderately severe to profound sensorineural hearing loss for the left ear. However, the examiner determined that the Veteran's left ear hearing loss is less likely as not caused by or a result of military noise exposure, reasoning that the Veteran's hearing was normal upon discharge from service and the onset of his hearing loss appeared to suddenly occur in December 2009. The examiner also stated that the cause of this hearing loss requires referral to another provider for etiological determination.

An addendum report, by a different examiner, for the Veteran's right ear hearing loss was provided in November 2010. The examiner noted that the Veteran had normal hearing in both ears upon separation and there were no substantial threshold shifts or decreases during service. The examiner then opined that the Veteran's right ear hearing loss is less likely as not caused by or a result of military noise exposure.

The Veteran provided a January 2011 statement from his private physician, whom he has been seeing since 1983. The physician described the Veteran's hearing problems and claimed that "[there] is evidence supported by Department of Veterans Affairs that [the Veteran] does have neurosensory hearing loss as a direct result of exposure in his service related experiences."

During his March 2016 hearing, the Veteran claimed that while in service, he was frequently exposed to gun fire during training maneuvers and was "chewed out" by his supervisors because of his hearing problems. He also stated that he used hearing protection while working as a coalminer and during recreational activities such as hunting or mowing the lawn. Finally, the Veteran's spouse reported that she first noticed his hearing problems, particularly with his left ear, approximately 9 months after discharge. These problems included difficulty conversing with the Veteran, needing to repeat things, and having to speak loudly around the Veteran. She claimed that these problems had grown worse over time.

In view of the various medical reports on file, and in view of the testimony offered by the Veteran, it is concluded that an additional examination is indicated.

Therefore, the Veteran should be afforded another VA examination for bilateral sensorineural hearing loss, to include an opinion on the etiology of the disability. Further, there was no discussion of whether the type of hearing loss demonstrated was consistent with what might be expected to be found secondary to acoustic trauma, or was more likely the type found secondary to advancing age, infection, or other cause. Finally, additional probative evidence has been provided that contend to support the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain a clarifying medical opinion from the May 2010 or the November 2010 VA examiner or, if unavailable, from an appropriate clinician, for the Veteran's bilateral hearing loss disability. If the examiner concludes that a new examination is required, one should be provided. The entire claims file should be made available to and be reviewed by the audiologist, and it should be confirmed that such records were available for review. An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology, such as noise exposure. If there is a medical basis to support or doubt the history provided by the Veteran, the audiologist should provide a fully reasoned explanation.

For purposes of this remand, the examiner must assume the Veteran has a current bilateral hearing loss disability for VA purposes.

The VA audiologist should opine as to whether it is at least as likely as not (a 50 percent chance or greater) that the bilateral hearing loss disability is related to in service noise exposure? It should be indicated whether the hearing loss found is of a type found due to acoustic trauma, or is more likely the type found secondary to advancing age, infection, or other cause.  If there is a different conceivable etiology identified for the type of hearing loss found in the right as opposed to the left ear, that should be explained. 

An explanation for any opinions expressed must be provided, and if the requested information cannot be provided without resort to speculation, the examiner should so state and explain why.

2. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




